0:20-cv-04074-MGL   Date Filed 11/23/20   Entry Number 1-1   Page 1 of 21




              EXHIBIT A
     0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1       Page 2 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS
COUNTY OF YORK                               )       SIXTEENTH JUDICIAL CIRCUIT
                                             )
AILINDA FERGUSON                             )
                                             )       SUMMONS AND COMPLAINT
               Plaintiff,                    )
                                             )
v.                                           )       Civil File No:
                                             )
LIDL US, LLC and                             )
JOHN DOE,                                    )
                                             )
               Defendants.                   )       DEMAND FOR JURY TRIAL

TO THE DEFENDANT LIDL US, LLC:
       YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy

of which is herewith served upon you, and to serve a copy of your answer to this complaint upon

the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the complaint, judgment by default will be

rendered against you for the relief demanded in the complaint.

       This the     day of August 2020.

                                             Respectfully submitted,

                                             MONGE & ASSOCIATES,

                                             /s/ Amir Nowroozzadeh
                                             ______________________________
                                             Amir Nowroozzadeh, Esq.
                                             South Carolina State Bar No. 100712
                                             Attorney for Plaintiff




8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
800-899-5750
Amir@Monge.Lawyer
      0:20-cv-04074-MGL         Date Filed 11/23/20       Entry Number 1-1         Page 3 of 21




                                                                                                     ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
STATE OF SOUTH CAROLINA                        )       IN THE COURT OF COMMON PLEAS
COUNTY OF YORK                                 )       SIXTEENTH JUDICIAL CIRCUIT
                                               )
AILINDA FERGUSON                               )
                                               )       SUMMONS AND COMPLAINT
                Plaintiff,                     )
                                               )
v.                                             )       Civil File No:
                                               )
LIDL US, LLC and                               )
JOHN DOE,                                      )
                                               )
                Defendants.                    )       DEMAND FOR JURY TRIAL

                             COMPLAINT FOR PERSONAL INJURIES

        NOW COMES, Ailinda Ferguson (hereinafter “Plaintiff”) by and through the undersigned

Counsel of Record and shows this Court the following facts and circumstances in support of this

Complaint.

     1. Plaintiff is a citizen and resident of the City of Fort Mill, York County, State of South

        Carolina.

     2. Defendant, LIDL US, LLC, (hereinafter “Defendant LIDI”) upon information and belief,

        is Foreign, Limited Liability Company, doing business in Rock Hill, York County, State

        of South Carolina.

     3. Defendant, John Doe, is unidentified and unknown at this time.

     4. That the substantial acts and omissions alleged herein occurred in Rock Hill, York County,

        State of South Carolina.

     5. On or around September 11, 2019, Plaintiff was a business invitee at of LIDL located at

        1260 Herrons Ferry Road, Rock Hill, York County, South Carolina 29730.

     6. On or around September 11, 2019, Plaintiff was a business invitee at of LIDL located at

        1260 Herrons Ferry Road, Rock Hill, York County, South Carolina 29730, while walking

        in the produce section of Lidl, Plaintiff slip and fell on grapes on the floor.
 0:20-cv-04074-MGL            Date Filed 11/23/20   Entry Number 1-1        Page 4 of 21




                                                                                                   ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
7. On or around September 11, 2019, Plaintiff entered the front entrance and while shopping

   slipped and fell on grapes left on the floor in the produce section of the LIDL store.

8. On or around September 11, 2019, Plaintiff entered the front entrance and while shopping

   slipped and fell on grapes left on the floor in the produce section of the LIDL store,

   Defendants did not utilize a warning sign to notify Plaintiff of the danger.

9. Defendants were negligent, grossly negligent, careless, reckless, negligent per se, willful

   and wanton in one or more of the following ways:

       (a) had non-delegable duty to maintain safe premises to the Plaintiff and breached this

           duty;

       (b) had actual and/or constructive knowledge of the hazardous condition of the floor.

           Specifically, at least one (1) employee, Defendant John Doe was working in the

           area of Plaintiff’s fall.

       (c) Failing to exercise the degree of care which a reasonable and prudent person would

           have exercised under the same or similar circumstances;

10. As the direct and proximate result of the aforesaid negligence, grossly negligent, careless,

   reckless, negligent per se, willful and wonton acts or omissions of the Defendants, Plaintiff

   suffered great and permanent physical harm and injury from slipping and falling on grapes

   in the produce section, all of which has and will, upon information and belief, in the future

   cause Plaintiff to undergo arthroscopic partial medial and lateral menisectomies of the left

   knee surgery, much physical pain, suffering, and mental anguish, and has and will, upon

   information and belief, in the future cause Plaintiff to have to spend money for medicine

   and medical services.

11. Plaintiff has incurred treatment expenses in an amount in excess of $10,252.00 to date as a

   result of this incident.
    0:20-cv-04074-MGL            Date Filed 11/23/20    Entry Number 1-1        Page 5 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
   12. The Plaintiff is informed and believes that she is entitled to a trial by jury, judgment on

       causes of action for actual damages against the Defendants that a trier of fact may

       determine, together with the costs of this action and for such other relief as this Court may

       deem just and proper.

   13. The Defendants or their agent have acted in bad faith, been stubbornly litigious or

       otherwise caused the Plaintiff unnecessary trouble and expense which authorizes an award

       of the expenses of litigation, including reasonable attorney fees.

       WHEREFORE, Plaintiff having set forth the facts and circumstances in support of this

cause of action, respectfully request that he be GRANTED:

       (a)    A trial by jury;

       (b)    Compensatory damages in an amount to be determined at trial;

       (c)    Expenses of litigation, including reasonable attorney fees;

       (d)    Such other relief as this Court may deem fair and reasonable.

       This the 21st day of August 2020.

                                             Respectfully submitted,

                                             MONGE & ASSOCIATES,

                                             /s/ Amir Nowroozzadeh
                                             ______________________________
                                             Amir Nowroozzadeh, Esq.
                                             South Carolina State Bar No. 100712
                                             Attorney for Plaintiff




8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
800-899-5750
Amir@Monge.Lawyer
                      ELECTRONICALLY FILED - 2020 Nov 09 9:45 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
Page 6 of 21
Entry Number 1-1
Date Filed 11/23/20
0:20-cv-04074-MGL
     0:20-cv-04074-MGL          Date Filed 11/23/20      Entry Number 1-1    Page 7 of 21




                                                                                                   ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
STATE OF SOUTH CAROLINA                       )        IN THE COURT OF COMMON PLEAS
COUNTY OF YORK                                )        SIXTEENTH JUDICIAL CIRCUIT
                                              )
AILINDA FERGUSON                              )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )        Civil File No:
                                              )
LIDL US, LLC and                              )
JOHN DOE,                                     )
                                              )
               Defendants.                    )        DEMAND FOR JURY TRIAL

TO THE DEFENDANT LIDL US, LLC:
     PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT LIDL US, LLC

       NOW COMES Ailinda Ferguson (hereinafter “Plaintiff”) pursuant to the South Carolina

Rules of Civil Procedure and serves these Interrogatories to LIDL US, LLC, (hereinafter

“Defendant LIDI”) and requests that they be answered fully, in writing and under oath, within

thirty (30) days of the service hereof as prescribed in said Rule.

       These interrogatories shall be deemed continuing so as to require supplemental answers if

the Defendant obtains further or different information between the time responses are served and

the time of trial, as required by law.

                                         DEFINITIONS

       As used herein, the terms listed below are defined as follows:

       1.      "Document" shall mean every writing and record of every type and description that

is or has been in the Defendant’s possession, custody, or control or of which the Defendant has

knowledge, including but not limited to correspondence, memoranda, email, tapes, stenographic

or handwritten notes, studies, publications, books, pamphlets, voice recordings, minutes or

statistical compilations, or any other recorded or graphic material in whatever form, including

drafts and reproductions.
      0:20-cv-04074-MGL        Date Filed 11/23/20      Entry Number 1-1        Page 8 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
       2.      "Person" shall mean any natural person, corporation, partnership, proprietorship,

association, governmental entity, agency, group, organization, or group of persons.

       3.      To "identify" a "document" shall mean to provide the following information

irrespective of whether the document is deemed privileged or subject to any claim of privilege:

(a)    The title or other means of identification of each such document;

(b)    The date of each such document;

(c)    The author of each such document;

(d)    The recipient or recipients of each such document, including but not limited to the

Defendant or anyone who purports to represent Defendant;

(e)    The present location of any and all copies of each such document in the care, custody, or

control of the Defendant.

(f)    The names and current addresses of any and all persons who have custody or control of

each such document or copies thereof; and

(g)    If all copies of the document have been destroyed, the names and current addresses of the

person or persons authorizing the destruction of the document and the date the document was

destroyed.

       4.      To "identify" a natural person means to state that person's full name, title or

affiliation, and last known address and telephone number. To "identify" a person that is a business,

organization, or group of persons means to state the full name of such business, organization, or

group of persons, the form of the business, organization, or group of persons and to "identify" the

natural person who would have knowledge of the information sought by the interrogatory.

       5.      "Relate to" or "related to" shall mean relating to, reflecting, concerning, or

evidencing in any way.
     0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1        Page 9 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
       6.      "Complaint" refers to the Complaint filed by Plaintiff in this action.

       7.      If any interrogatory cannot be answered in full, answer to the extent possible and

specify reasons for the inability to answer.

                                      INTERROGATORIES

                                                1.

       State the name and address of any person, including any party, who, to your knowledge,

information or belief:

       a. Was an eyewitness to the incident complained of in this action;

       b. Has some knowledge of any fact or circumstance upon which your defense is based;

       c. Has conducted any investigation relating to the incident complained of or the

            background, employment, medical history or activities of the Plaintiff.

                                                2.

       To your knowledge, information or belief, has any person identified in answering the

preceding interrogatory given any statement or report in connection with this action? If so,

describe such statement or report and give the name and address of the person having custody and

control thereof.

                                                3.

       Please identify any entity or person with any financial interest, lease or ownership interest

in the premises where the incident occurred on the date of the incident.

                                                4.

       To your knowledge, information or belief, are the any videotapes, photographs, plats or

drawings of the scene of the incident referred to in the Complaint? If so, please describe such
    0:20-cv-04074-MGL          Date Filed 11/23/20       Entry Number 1-1        Page 10 of 21




                                                                                                         ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
videotapes, photographs, plats or drawings and give the name and address of the person having

custody and control thereof.

                                                  5.

        Have there been any incidents involving falls at the store or approaches to the store for the

five-year period preceding this incident and the one-year period subsequent to this incident? If so,

please state:

        a. Date of the incident;

        b. Name, address and telephone phone number of the injured person;

        c. Description of the incident.

                                                  6.

        Please state the identity of each person working on the premises with any duties for the

area where the incident occurred on the date of this incident.

                                                  7.

        Has any entity issued a policy of liability insurance to the Defendant? If so, state the names

of all insurers providing liability insurance and give the limits of coverage of each such policy.

                                                  8.

        Has any insurer referred to above denied coverage or reserved its right to later deny

coverage under any such policy of liability insurance? If so, please explain.

                                                  9.

        Do you contend that the Plaintiff caused or contributed to the incident in question? If so,

state with particularity each and every contention made in this regard.
    0:20-cv-04074-MGL           Date Filed 11/23/20        Entry Number 1-1         Page 11 of 21




                                                                                                             ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                                   10.

        If you intend to call any expert or technician as a witness at the trial of this action, state the

subject matter on which he/she is expected to testify and state in detail the opinions held by each

such expert or technician and give a complete summary of the grounds for each opinion held.

                                                   11.

        Please state in detail any policies and procedures concerning the inspection, cleaning or

maintenance of the area where this incident occurred.

                                                   12.

        In regard to any document that has not been produced on grounds of privilege, please state

the following:

        a. The date each document was generated;

        b. The person generating each document;

        c. The present custodian of each document;

        d. A description of each document.

                                                   13.

        Please identify each and every person working for LIDL located at 1260 Herrons Ferry

Road, Rock Hill, York County, South Carolina 29730. on the premises where this incident

occurred on the day of the incident described in the Complaint, including the person’s name,

current address, current employer and telephone number.

                                                   14.

        Have there ever been any complaints made about the area where this incident occurred? If

so, please state:

        a. The date(s) of each complaint;
    0:20-cv-04074-MGL          Date Filed 11/23/20       Entry Number 1-1        Page 12 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
       b. The person(s) making each complaint;

       c. The nature of each complaint;

       d. Any action taken as a result of each complaint.

                                                 15.

       Were there any contracts or agreements with other individuals or entities regarding the

maintenance, inspection or security of the property where the Plaintiff fell as described in the

Complaint? If so, state;

       a. The indemnity of the contracting parties;

       b. The address and telephone number of the contracting parties;

       c. The duties of the contracting parties.

                                                 16.

       Please identify each and every witness or employee in the vicinity of the area where the

Plaintiff fell at the time of the incident. In regard to each employee, please state:

       a. The name of the person;

       b. The address of each person;

       c. The telephone number of each person;

       d. The shift worked by each person if any employee;

       e. The job duties and responsibilities of each person if an employee.

                                                 17.

       Please describe any inspection procedures utilized in regard to the area where this incident

occurred.
    0:20-cv-04074-MGL         Date Filed 11/23/20       Entry Number 1-1        Page 13 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                                18.

       Has there been any audits, inspections or evaluations of the area where the Plaintiff fell for

the past five years?

       This the 21st day of August 2020.

                                              Respectfully submitted,

                                              MONGE & ASSOCIATES,

                                              /s/ Amir Nowroozzadeh
                                              ______________________________
                                              Amir Nowroozzadeh, Esq.
                                              South Carolina State Bar No. 100712
                                              Attorney for Plaintiff




8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
800-899-5750
Amir@Monge.Lawyer
     0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1        Page 14 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
STATE OF SOUTH CAROLINA                       )       IN THE COURT OF COMMON PLEAS
COUNTY OF YORK                                )       SIXTEENTH JUDICIAL CIRCUIT
                                              )
AILINDA FERGUSON                              )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil File No:
                                              )
LIDL US, LLC and                              )
JOHN DOE,                                     )
                                              )
               Defendants.                    )       DEMAND FOR JURY TRIAL

TO THE DEFENDANT LIDL US, LLC:
        PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                        TO DEFENDANT LIDL US, LLC

       NOW COMES Ailinda Ferguson (hereinafter “Plaintiff”) pursuant to the South Carolina

Rules of Civil Procedure and serves these Request for Production of Documents to LIDL US, LLC,

(hereinafter “Defendant LIDI”) and requests that they be answered fully, in writing and under oath,

within thirty (30) days of the service hereof as prescribed in said Rule.

       These requests shall be deemed continuing so as to require supplemental answers if the

Defendant obtains further or different information between the time responses are served and the

time of trial, as required by law.

       When used in the Request for Production of Documents, the identity "Defendants” or any

synonym thereof is intended to and shall embrace and include, in addition to said entity, Counsel

for LIDL US, LLC, and all agents, servants, employees, representatives, private investigators, and

others who are in possession of or may have obtained information for or on behalf of Defendant.

       This Request for the Production of Documents shall be deemed continuing, and

supplemental answers shall be required if the Defendant either directly or indirectly obtains further

information of the nature sought herein between the time that this Request is responded to and the
    0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1        Page 15 of 21




                                                                                                    ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
time of the trial. These documents shall be produced to the Plaintiff at 10:00 a.m. on the first

business day following the 30th day after service of this Request, unless other arrangements are

made between the parties.

                                           REQUESTS

                                                 1.

       Please produce all statements or reports with regards to the incident in question.

                                                 2.

       Please produce all videotapes, photographs, plats and drawings with regards to the

incident in question.

                                                 3.

       Please produce any incident report, memoranda, handwritten note or other documents or

materials with regards to the incident in question.

                                                 4.

       Please produce any videotape, photographs, report, data, memoranda, handwritten notes or

other documents reviewed or generated by any individual with regards to the incident in question.

                                                 5.

       Please produce any documents obtained through a request for production of documents or

subpoena with regards to the incident in question.

                                                 6.

       Please produce any and all guidelines, manuals, memoranda or other documents evidencing

any policy or procedure for cleaning floors for LIDL US, LLC.
    0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1        Page 16 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                                 7.

       Please produce any and all policy and procedure manual given to LIDL US, LLC.

employees.

                                                 8.

       Please produce any and all videotapes, photographs, correspondence, memoranda, records,

files, or other documents or tangible evidence concerning, referencing or depicting the Plaintiff or

the incident in question.

                                                 9.

       Please produce the payroll records for the LIDL US, LLC. employees on the premises for

the day of the incident and the one-week period prior to and subsequent to the incident.

                                                10.

       Please produce any correspondence, memoranda, report, record or other documents

concerning, referencing or depicting any complaints made about the area where the incident

occurred.

                                                11.

       Please produce any incident report or other report concerning the incident described in the

Complaint.

                                                12.

       Please produce any maps, schematics, diagrams, drawings or other similar documents

showing the layout of the area where this incident occurred.

                                                13.

       Please produce any and all leases and contracts with outside contractors or agencies for

performance of maintenance services in the area where the Plaintiff fell.
    0:20-cv-04074-MGL             Date Filed 11/23/20     Entry Number 1-1      Page 17 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                                  14.

         Please produce any and all e-mail, interoffice correspondence, memoranda, report,

telephone log, message or other documents concerning the Plaintiff.

                                                  15.

         Please produce any and all invoices, records, proposals, work orders, maintenance records

or other documents for work performed in the area where this incident occurred in the past five (5)

years.

                                                  16.

         Please produce any changes made to policies, procedures, protocols, rules, regulations and

guidelines since this incident.

                                                  17.

         Please produce all surveillance videos taken inside and outside of LIDL US, LLC, Inc on

the day of the incident.

                                                  18.

         Please produce any and all maintenance records, work orders or other documents

concerning the area where this incident occurred for the past five (5) years.

                                                  19.

         Please produce any and all daily, weekly, monthly or annual inspection reports or audits or

any other inspection reports for the area where this incident occurred for the past five (5) years.

                                                  20.

         Please produce any and all invoices, receipts, change orders, work orders, spreadsheets,

compute documents or other records concerning any audits, evaluations, maintenance, cleaning or

inspections of the area where the Plaintiff fell for the past five (5) years.
   0:20-cv-04074-MGL         Date Filed 11/23/20    Entry Number 1-1     Page 18 of 21




                                                                                         ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
       This the 21st day of August 2020.

                                           Respectfully submitted,

                                           MONGE & ASSOCIATES,

                                           /s/ Amir Nowroozzadeh
                                           ______________________________
                                           Amir Nowroozzadeh, Esq.
                                           South Carolina State Bar No. 100712
                                           Attorney for Plaintiff




8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
800-899-5750
Amir@Monge.Lawyer
     0:20-cv-04074-MGL         Date Filed 11/23/20      Entry Number 1-1        Page 19 of 21




                                                                                                   ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
STATE OF SOUTH CAROLINA                       )        IN THE COURT OF COMMON PLEAS
COUNTY OF YORK                                )        SIXTEENTH JUDICIAL CIRCUIT
                                              )
AILINDA FERGUSON                              )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )        Civil File No:
                                              )
LIDL US, LLC and                              )
JOHN DOE,                                     )
                                              )
               Defendants.                    )        DEMAND FOR JURY TRIAL

TO THE DEFENDANT LIDL US, LLC:
PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT LIDL US, LLC

       NOW COMES Ailinda Ferguson (hereinafter “Plaintiff”) pursuant to the South Carolina

Rules of Civil Procedure and serves these Request for Admissions to LIDL US, LLC, (hereinafter

“Defendant LIDI”) and requests that they be answered fully, in writing and under oath, within

thirty (30) days of the service hereof as prescribed in said Rule.

       These interrogatories shall be deemed continuing so as to require supplemental answers if

the Defendant obtains further or different information between the time responses are served and

the time of trial, as required by law.

                                 REQUESTS FOR ADMISSIONS

                                                  1.

       Please admit that the Defendant have been properly served with the Summons and

Complaint as required by law.

                                                  2.

       Please admit that this court has personal jurisdiction over the Defendants.

                                                  3.

       Please admit that this court has subject-matter jurisdiction in this case.
    0:20-cv-04074-MGL          Date Filed 11/23/20         Entry Number 1-1      Page 20 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                                  4.

        Please admit that venue is proper in this court.

                                                  5.

        Please admit that the Defendants do not have any defense based on insufficiency of process

or insufficiency of service of process.

                                                  6.

        Please admit the incident giving rise to the subject action occurred on September 11, 2019.

                                                  7.

        Please admit that LIDL US, LLC is a proper party to this action.

                                                  8.

        Please admit that the Defendants were negligent per se in causing the Plaintiff’s subject

injuries.

                                                  9.

        Please admit that the Plaintiff was physically injured as a result of the incident.

                                                 10.

        Please admit that you or someone on your behalf has obtained copies of the Plaintiff’s

medical records to show Plaintiff was physically injured in the incident.

                                                 11.

        Please admit that you or someone on your behalf has conducted surveillance on the

Plaintiff.

                                                 12.

        Please admit that you or someone on your behalf has conducted a background check on the

Plaintiff.
    0:20-cv-04074-MGL        Date Filed 11/23/20    Entry Number 1-1      Page 21 of 21




                                                                                                 ELECTRONICALLY FILED - 2020 Aug 21 11:57 AM - YORK - COMMON PLEAS - CASE#2020CP4602461
                                             13.

       Please admit that LIDL US, LLC has no written report of the September 11, 2019 incident

involving Ailinda Ferguson at the LIDL US, LLC store located at 1260 Herrons Ferry Road, Rock

Hill, York County, South Carolina 29730.

                                             18.

       Please admit that LIDL US, LLC has not preserved the video tape evidence of the

September 11, 2019 incident involving Ailinda Ferguson at the LIDL US, LLC store located at

1260 Herrons Ferry Road, Rock Hill, York County, South Carolina 29730.

       This the 21st day of August 2020.

                                           Respectfully submitted,

                                           MONGE & ASSOCIATES,

                                           /s/ Amir Nowroozzadeh
                                           ______________________________
                                           Amir Nowroozzadeh, Esq.
                                           South Carolina State Bar No. 100712
                                           Attorney for Plaintiff




8205 Dunwoody Place
Building 19
Atlanta, Georgia 30350
800-899-5750
Amir@Monge.Lawyer
